


Exhibit 10.10


APOLLO GROUP, INC.
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT


This Option Agreement is made and entered into by and between APOLLO GROUP,
INC., an Arizona corporation (the “Corporation”), and
________________________________, a non-employee member of the Corporation of
Board of Directors (the “Director”), as of __________, 20____ (the “Date of
Grant”).
RECITALS
A.     The Corporation adopted the Apollo Group, Inc. 2000 Incentive Plan (the
“Plan”) as an equity incentive program to encourage key employees and officers
of the Corporation and the non-employee members of its Board of Directors (the
“Board”) to remain in the employ or service of the Corporation by providing them
with an opportunity to acquire a proprietary interest in the success of the
Corporation.
B.     The Compensation Committee of the Board (the “Committee”) has the
authority to grant options pursuant to the Plan to officers and other key
employees of the Corporation and the non-employee members of the Board in order
to provide such individuals with an incentive to continue in the Corporation's
service.
C.     The Committee did authorize the grant of the Option evidenced by this
Agreement to Director on the Date of Grant in order to carry out the intent and
purpose of the Plan in providing a substantial equity incentive to encourage the
Director to continue in the Corporation's service.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Corporation and Director
agree as follows:
1.Grant of Option. The Corporation hereby grants to Director, on the Date of
Grant, the right and option (the “Option”) to purchase up to ____________ shares
of the Corporation's Class A common stock (the “Option Shares”) under the Plan
upon the terms and conditions set forth in this Agreement.


2.Exercise Price. The price per share at which Director shall be entitled to
purchase the Option Shares pursuant to this Option shall be $________ (the
“Exercise Price”). Such Exercise Price is equal to the Fair Market Value per
share of the Corporation's Class A common stock on the Date of Grant.


3.Option Term. The Option shall have a term of maximum ___ (__) years measured
from the Date of Grant and shall accordingly expire at the close of business on
_________________, 20_____ (the “Expiration Date”), unless sooner terminated in
accordance with paragraph 5 or 6 of this Agreement.


4.Vesting of Option. The Option shall vest and become exercisable for all the
Option Shares upon Director's continuation in Board service until
____________________, 20____. However, the Option may vest and become
exercisable for the Option Shares on an accelerated basis in accordance with the
special vesting acceleration provisions of paragraph 5. Once the Option vests
and becomes exercisable for the Option Shares, the Option shall remain
exercisable for such shares until the Expiration Date or sooner termination of
the option term under paragraph 5 or 6 of this Agreement.




--------------------------------------------------------------------------------




5.Special Acceleration of Option.


(a)Should a Change in Control transaction occur during Director's period of
Board service, then the Option, to the extent outstanding at that time but not
otherwise exercisable for the Option Shares, shall automatically vest on an
accelerated basis so that the Option shall, immediately prior to the effective
date of such Change in Control, vest and become exercisable for all of the
Option Shares and may be exercised for any or all of those Option Shares as
fully vested shares of Class A Common Stock.


(b)Immediately following the Change in Control, the Option shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.


(c)If the Option is assumed in connection with a Change in Control or otherwise
continued in effect, then the Option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Class A Common Stock subject to the Option
would have been converted in consummation of such Change in Control had those
shares actually been outstanding at the time. Appropriate adjustments shall also
be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same. To the extent the actual holders of the Corporation's
outstanding Class A Common Stock receive cash consideration for their Class A
common stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of this Option,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Class A Common Stock in
such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.


(d)The term “Change in Control” shall have the meaning assigned to such term in
Section 3.1 (e) of the Plan.


(e)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


6.Cessation of Service. Should Director cease Board service while this Option
remains outstanding, then the option term specified in paragraph 3 shall
terminate (and this Option shall cease to be outstanding) prior to the
Expiration Date in accordance with the following provisions:


(a)Should Director cease Board service for any reason other than death or
Disability while this Option is outstanding, then the period during which this
Option may be exercised shall be reduced to a three (3)-month period measured
from the date of such cessation of Board service, but in no event shall this
option be exercisable at any time after the Expiration Date. During such limited
period of exercisability, Director (or any permitted transferee of this Option
under paragraph 7) may not exercise this Option in the aggregate for more than
the number of Option Shares (if any) for this Option is vested and exercisable
on the date of Director's cessation of Board service. Upon the earlier of (i)
the expiration of such three (3)-month period or (ii) the specified Expiration
Date, the Option shall terminate and cease to be exercisable with respect to any
vested Option Shares for which the Option has not been exercised.




--------------------------------------------------------------------------------




(b)In the event of the death of Director while this Option is outstanding and
exercisable for one or more Option Shares, this Option shall remain exercisable
for an additional period (the
“Post-Death Period”) ending upon the earlier of (A) the expiration of the twelve
(12)-month period measured from the date of Director's death or (B) the
Expiration Date. During the Post-Death Period, this Option may
be exercised by (i) the personal representative of Director's estate, (ii) the
Living Trust to which the Option is transferred pursuant to subparagraph 7(a) of
this Agreement or (iii) the person or persons to whom the Option is transferred
pursuant to Director's will or the laws of inheritance following Director's
death, as the case may be. However, if Director dies while holding the Option
and has an effective beneficiary designation in effect for the Option at the
time of his or her death, then the designated beneficiary or beneficiaries shall
have the exclusive right to exercise the Option following Director's death.
However, this Option may only be exercised during the Post-Death Period for any
Option Shares for which this Option is vested and exercisable, either in
accordance with vesting provisions of paragraph 4 or the special vesting
acceleration provisions of paragraph 5, at the time of Director's death. The
Corporation shall have the right to require evidence satisfactory to it of the
rights of any person or persons seeking to exercise the Option under this
subparagraph 6(b).


(c)Should Director cease Board service by any reason of his or her Disability
while this Option is outstanding, then this Option may, at any time within the
twelve (12)-month period measured from the date of such cessation of Board
service, be exercised for any or all of the Option Shares for which this Option
is vested and exercisable, either in accordance with the vesting provisions of
paragraph 4 or the special vesting acceleration provisions of paragraph 5, on
the date of such cessation of Board service; provided, however, that in no event
shall the Option, or any part thereof, be exercisable after the Expiration Date.
For purposes of this Agreement, the term “Disability” shall have the meaning
assigned to such term in Section 3.1(i) of the Plan.


(d)Upon Director's cessation of Board service for any reason, this Option shall
immediately terminate and cease to be outstanding with respect to any and all
Option Shares for which this Option is not otherwise at that time vested and
exercisable in accordance with the vesting provisions of paragraph 4 or the
special vesting acceleration provisions of paragraph 5.


(e)The applicable period of post-Board service exercisability in effect pursuant
to the foregoing provisions of this Paragraph 6 shall automatically be extended
by an additional period of time equal in duration to any interval within such
post-Board service exercise period during which the exercise of this Option or
the immediate sale of the Option Shares acquired under this Option cannot be
effected in compliance with the applicable registration requirements of federal
and state securities laws, but in no event shall such an extension result in the
continuation of this option beyond the Expiration Date.




--------------------------------------------------------------------------------






7.Limited Transferability.


(a)Except for the limited transferability provided under this subparagraph 7(a),
this Option shall be neither transferable nor assignable by Director other than
by will or the laws of inheritance following Director's death and may, during
Director's lifetime, be exercised only by Director. However, this Option may be
assigned in whole or in part during Director's lifetime to his or her Living
Trust, and the assigned portion may only be exercised by that Living Trust. The
terms applicable to the assigned portion shall be the same as those in effect
for this Option immediately prior to such assignment and shall be evidenced by
an assignment agreement in form reasonably satisfactory to the Corporation. For
purposes of this subparagraph 7(a), a Living Trust shall mean a revocable living
trust established by Director or by Director and his or her spouse of which
Director is the sole trustee (or sole co-trustee with his or her spouse) and
sole beneficiary (or sole co-beneficiary with his or her spouse) during
Director's lifetime.


(b)Director may also designate one or more persons as the beneficiary or
beneficiaries of the Option, and the Option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Director's death while holding the Option. Such beneficiary or
beneficiaries shall take the transferred Option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which this option may, pursuant to paragraph 6, be exercised
following Director's death.


8.Adjustments in Number of Option Shares and Exercise Price. In the event a
stock dividend is declared upon the Corporation's outstanding Class A common
stock after the Date of Grant, the number of Option Shares then subject to this
Option shall be increased proportionately and the Exercise Price per share shall
be equitably adjusted to reflect such stock dividend without any change in the
aggregate Exercise Price therefor. Should any change be made to the Class A
common stock by reason of any stock split, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Class A common stock as a
class without the Corporation's receipt of consideration, or should the value of
the outstanding shares of Class A common stock be substantially reduced as a
result of a spin-off transaction or an extraordinary dividend or distribution,
or should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Committee to (i) the total number
and/or class of securities subject to this Option and (ii) the Exercise Price
payable per share, but without any change in the aggregate Exercise Price
therefor. The adjustments shall be made in such manner as the Committee deems
appropriate in order to reflect such change, and those adjustments shall be
final, binding and conclusive upon Director and any other person or persons
having an interest in this Option. However; in the event of a Change of Control,
the adjustments (if any) shall be made in accordance with the applicable
provisions of Section 13.8 of the Plan governing Change of Control transactions.
Notwithstanding the above, the conversion of any convertible securities of the
Company shall not be deemed to have been effected without the Company's receipt
of consideration.


9.Delivery of Shares. No shares shall be delivered upon exercise of the Option
until (i) the Exercise Price for those shares shall have been paid in full in
the manner herein provided; (ii) all applicable taxes required to be withheld
shall have been paid or withheld in full; and (iii) the approval of any
governmental authority required in connection with the Option, or the issuance
of shares hereunder, shall have been obtained by the Corporation.




--------------------------------------------------------------------------------




10.Stockholder Rights. The holder of this Option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.


11.Method of Exercising Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised by timely delivery to the Corporation (or
its designated agent) of written or electronic notice of exercise which shall
become effective on the date received by the Corporation (the “Effective Date”).
The notice shall state Director's election to exercise the Option, the number of
Option Shares for which the election to exercise has been made, the method of
payment elected pursuant to paragraph 12 hereof, the exact name or names in
which the stock certificates for the purchased Option Shares are to be
registered. Such notice shall be signed by Director and shall be accompanied by
payment of the Exercise Price for such shares, unless the sale and remittance
procedure set forth in clause (ii) of paragraph 12 is to be utilized for payment
of the Exercise Price. In the event the Option shall be exercised by a person or
persons other than Director pursuant to subparagraph 6(b) or subparagraph 7(a)
hereof, such notice shall be signed by such other person or persons and shall be
accompanied by proof acceptable to the Corporation of the legal right of such
person or persons to exercise the Option. All shares delivered by the
Corporation upon exercise of the Option as provided herein shall be fully paid
and non-assessable upon delivery.


12.Method of Payment. Payment of the Exercise Price for the Option Shares
purchased upon the exercise of this Option shall be made (i) in cash, (ii)
through a broker-assisted same day exercise and sale procedure pursuant to which
the broker shall immediately sell, on behalf of Director or such other person
exercising the Option, all or a portion of the Option Shares acquired upon
exercise of the Option and remit to the Corporation, on the settlement date for
such sale, a sufficient amount of the sale proceeds to cover the Exercise Price
payable for all the Option Shares purchased through such exercise and any
applicable withholding taxes, (iii) through such other method permitted by the
Committee or (iv) through any combination of the above.


13.Compliance with Laws and Regulations.


(a)The exercise of this Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Director with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Class A common stock may be
listed for trading at the time of such exercise and issuance.


(b)The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Class A common stock pursuant to this Option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Class A common stock as to which such approval shall not have been
obtained. The Corporation, however, shall use its best efforts to obtain all
such approvals.


(c)    The Corporation shall not be required to deliver any shares of the
Corporation's Class A common stock pursuant to the exercise of all or any part
of the Option if, in the opinion of counsel for the Corporation, such issuance
would violate the Securities Act of 1933 or any other applicable federal or
state securities laws or regulations.




--------------------------------------------------------------------------------






14.Definitions; Copy of Plan. To the extent not specifically provided herein, a
capitalized terms used in this Agreement shall have the same meanings ascribed
to them in the Plan is granted. By the execution of this Agreement, Director
acknowledges receipt of a copy of the Plan and the official prospectus for the
Plan.


15.Administration. This Agreement shall at all times be subject to the terms and
conditions of the Plan, and such Plan shall in all respects be administered by
the Committee in accordance with the terms and provisions of the Plan. The
Committee shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan, and decisions of the Committee with respect
thereto and to this Agreement shall be final and binding upon Director (or any
other person with an interest in this Option) and the Corporation. In the event
of any conflict between the terms and conditions of this Agreement and the Plan,
the provisions of the Plan shall control.


16.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices or shall be effected through
properly addressed electronic mail delivery. Any notice required to be given or
delivered to Director shall be in writing and addressed to Director at his or
her most recent address then on file with the Corporation. All notices shall be
deemed effective upon personal or electronic delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


17.Successors and Assigns. Except to the extent otherwise provided in this
Agreement,


the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the Corporation and its successors and assigns and Director and the legal
representatives, heirs and legatees of Director's estate.


18.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State's conflict-of-laws rules.


19.Obligation to Exercise. Director shall have no obligation to exercise this
Option in whole or in part.


20.Amendments. This Agreement may be amended only by a written agreement
executed by the Corporation and Director. The Corporation and Director
acknowledge that changes in federal tax laws enacted subsequent to the Date of
Grant, and applicable to stock options, may provide for tax benefits to the
Corporation and Director In any such event, the Corporation and Director agree
that this Agreement may be amended as necessary to secure for the Corporation
and Director any benefits that may result from such legislation. Any such
amendment shall be made only upon the mutual consent of the parties, which
consent (of either party) may be withheld for any reason.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed by its officers thereunto duly authorized and Director has executed
this Agreement as of the date first written above.


APOLLO GROUP, INC.
 
DIRECTOR
 
 
 
 
 
 
By: _____________________
 
_________________________
 
 
                  «Name»
Title: ____________________
 
 





                


                                            
        






















































                    


    


